                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,             :
                                                 NO. 1:06-CR-220
    v.                                :
                                               (JUDGE MANNION)
PAUL A. BUTLER,                       :


                             MEMORANDUM


     Before the court is the petitioner’s motion to vacate, set aside, or

correct his aggregate 234-month sentence filed pursuant to 28 U.S.C.

§2255. Petitioner’s motion is based on the Supreme Court’s decision in

United States v. Davis ___U.S.___, 139 S.Ct. 2319 (2019) (holding that the

residual clause of 18 U.S.C. §924(c)(3)(B) is unconstitutionally vague and

violated the Due Process Clause). Upon review, the petitioner’s motion will

be DENIED.

     The factual and procedural history has been set forth as follows 1:

            In (sic) December 5, 2005, the Defendant and Skylar
     Sundy robbed a Wine and Spirits shop in suburban Harrisburg at
     gunpoint. They wore masks and brandished firearms, when the
     (sic) approached employees as they were closing the store. They
     tied up one and held him in a car, while the other they forced to
     turn over approximately $2,900 in cash. Four days later, on
     December 9, 2005, the Defendant and Sundy robbed the


     1
      Unless noted, petitioner’s counsel does not challenge the factual and
procedural history set forth in the government’s brief.
Peppermill Restaurant at gunpoint, taking approximately
$18,000 in cash.
       A local law enforcement investigation resulted in the arrest
of Sundy, who thereafter identified the Defendant. The
Defendant confessed to these two robberies. The U.S. Bureau of
Alcohol, Tobacco, Firearms and Explosives (ATF) became
involved in the investigation, and suspected that there were
additional robberies.
       On June 21, 2006, a grand jury indicted the Defendant on
four counts, including two violations of 18 U.S.C. §924(c). Each
§924(c) violation was predicated on brandishing a firearm in
furtherance of a Hobbs Act robbery, the Wine and Spirits shop
and the Peppermill Restaurant.
       Under the then applicable mandatory sentences pursuant
to 18 U.S.C. §924(c), for the first §924(c) offense the Defendant
faced a seven-year mandatory sentence which must be served
consecutively to any other sentence. 18 U.S.C. §924(c)(1)(C)(i).
The second conviction would have required imposition of a 25-
year mandatory minimum sentence, which must have been
imposed consecutive to any other offense. Thus, the Defendant
faced 32 years of mandatory sentences which had to be imposed
consecutively to all other sentences.
       The government and the Defendant entered a written guilty
plea agreement where the defendant agreed [to] plea to a two-
count information. Count 1 alleged a violation of 18 U.S.C.
§924(c), that he “did intentionally and knowingly brandish
firearms during, in relation to, and in furtherance of a crime of
violence for which he may be prosecuted in a court of the United
States.” The charge listed six robberies in which the Defendant
brandished a firearm that affected interstate commerce. Count 1
did not allege a conspiracy. Count 2, on the other hand, charged
conspiracy to commit Hobbs Act robberies, in violation of 18
U.S.C. §1951(a).
       The Defendant was sentenced to 150 months at Count 2
and a consecutive 84 months at Count 1, for the §924(c)
violation.
       In 2008, the Defendant filed a petition for relief pursuant to
28 U.S.C. §2255, where he alleged that his counsel was
ineffective in plea negotiations and on appeal. After a full hearing
and briefing by the parties, the court denied the petition for relief.

                                -2-
            On June 24, 2019, the Supreme Court issued a decision in
      United States v. Davis, 139 S.Ct. 2319 (2019). The Supreme
      Court addressed whether a conspiracy to commit Hobbs Act
      robbery qualified under the “residual” clause of §924(c)(3)(B).
      Like other similarly worded provisions in the Armed Career
      Criminal Act, 28 U.S.C. §924(e), the Court found the residual
      clause unconstitutionally vague. Davis, 139 S.Ct. at 2324.
            On August 19, 2019, the Defendant filed a petition for relief
      pursuant to 28 U.S.C. §2255, claiming that his §924(c) conviction
      was based upon conspiracy to commit Hobbs Act robbery. He
      also alleged that he had received permission from the Third
      Circuit Court of Appeals to file a second or successive petition
      under 28 U.S.C. §2255. On August 22, 2019, the Defendant filed
      with the Third Circuit a petition requesting permission to file a
      second or successive §2255 motion. United States v. Butler,
      Third Circuit Docket No. 19-2896. 2

(Doc. 70, pp. 2-6)(footnotes and citations omitted).

      The petitioner subsequently filed a motion requesting expedited

consideration of his §2255 motion (Doc. 68) after which an order was issued

appointing him counsel (Doc. 69). The government has filed a brief in

opposition to the petitioner’s §2255 motion. (Doc. 70). And, after having been

granted continuances of time to do so, counsel for the petitioner has filed a

reply brief. (Doc. 78).

       When a district court judge imposes a sentence on a defendant who

believes “that the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without jurisdiction to impose

      2
        In fact, by order dated August 28, 2019, the Third Circuit granted the
petitioner’s application to file a second or successive petition. (Doc. 65).

                                     -3-
such sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack, [the defendant]

may move the court which imposed the sentence to vacate, set aside or

correct the sentence.” 28 U.S.C. §2255, ¶1; see United States v. Eakman,

378 F.3d 294, 297-98 (3d Cir. 2004).

      “Unless the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief, the court shall cause notice

thereof to be served upon the United States Attorney, grant a prompt hearing

thereon, determine the issues and make findings of fact and conclusions of

law with respect thereto.” 28 U.S.C. 2255(b).

      A §2255 motion “is addressed to the sound discretion of the district

court.” United States v. Williams, 615 F.2d 585, 591 (3d Cir. 1980). “[A]

motion under 28 U.S.C. §2255 is the proper procedure for a federal prisoner

to raise a collateral attack on his or her federal sentence for any error that

occurred at or prior to sentencing.” Paulino v. U.S., 2010 WL 2545547, *2

(W.D. Pa. June 21, 2010) (citations omitted). “In order to prevail on a §2255

motion to vacate, set aside, or correct a sentence, a Petitioner must show

‘(1) an error of constitutional magnitude; (2) a sentence imposed outside the

statutory limits; or (3) an error of fact or law that was so fundamental as to

render the entire proceeding invalid.’” U.S. v. Bates, 2008 WL 80048, *2


                                     -4-
(M.D. Pa. Jan. 7, 2008) (quoting Mallet v. U.S., 334 F.3d 491, 496-97 (6th

Cir. 2003)). “The petitioner bears the burden of proof under §2255 and must

demonstrate his right to relief by a preponderance of the evidence.” U.S. v.

Ayers, 938 F.Supp.2d 108, 112 (D.D.C. 2013) (citation omitted).

      Additionally, “Section 2255 does not afford a remedy for all errors that

may have been made at trial or during sentencing”, “[r]ather, Section 2255 is

implicated only when the alleged error raises ‘a fundamental defect which

inherently results in a complete miscarriage of justice.’” Williams v. United

States, 2016 WL 6892375, *2 (M.D. Pa. Nov. 22, 2016) (internal citations

omitted).

      “If the court determines that the sentence was not authorized by law,

was unconstitutional, or is otherwise open to collateral attack, the court may

vacate the judgment, resentence the prisoner, or grant the prisoner a new

trial as appropriate.” United States v. Milan, 2020 WL 6682535, *2 (M.D. Pa.

Nov. 12, 2020) (citing 28 U.S.C. §2255(b)).

      In his §2255 motion, the petitioner here is challenging his §924(c)

conviction in light of the Supreme Court’s decision in Davis. Specifically,

counsel for petitioner argues that the categorical approach applies in this

case, and applying the categorical approach, the court must first determine

the alleged “crime of violence” upon which the petitioner’s §924(c) conviction


                                    -5-
was predicated. Counsel argues that the alleged “crime of violence” in Count

1 was the Hobbs Act statute, in violation of 18 U.S.C. §1951(a). Because the

Hobbs Act statute includes alternative crimes, including robbery, extortion,

attempting to rob, attempting to extort, conspiracy to commit robbery and

conspiracy to commit extortion, counsel argues that the court must apply the

modified categorical approach to determine which of the multiple crimes

contained in the statute necessarily served as the basis of the petitioner’s

§924(c) conviction. Counsel argues that the information, the plea agreement

and the transcript of the guilty plea colloquy in this case failed to conclusively

establish that a completed robbery was the basis for the §924(c) conviction.

Arguing that there is ambiguity in the plea agreement and transcript of the

plea colloquy regarding the “crime of violence,” counsel puts forth that it must

be assumed that the petitioner’s §924(c) count was predicated on the least

serious of the offenses in §1951(c), which is conspiracy. Since conspiracy

cannot serve as a “crime of violence,” counsel argues that the petitioner’s

conviction on Count 1 is void.

      As the court in U.S. v. Milan, 2020 WL 6682535, *2 n. 1, noted:

             [F]ollowing Davis, courts use the categorical approach to
      determine whether an offense constitutes a crime of violence
      under the elements clause of Section 924(c). Under the
      categorical approach, courts “compare the elements of the
      statute under which the defendant was convicted to the [§924(c)]
      definition of ‘crime of violence.’” United States v. Johnson, 899

                                      -6-
      F.3d 191, 203 (3d Cir. 2018) (citing United States v. Wilson, 880
      F.3d 80, 83 (3d Cir. 2018)). In making this determination, courts
      must “look only to the statutory definitions—i.e., the elements—
      of a defendant’s . . . offense, and not to the particular facts
      underlying the conviction.” United States v. Lewis, 720 F.App'x
      111, 114 (3d Cir. 2018), cert. denied, ––– U.S. –––, 138 S. Ct.
      2013, 201 L.Ed.2d 268 (2018) (quoting United States v.
      Chapman, 866 F.3d 129, 134 (3d Cir. 2017)). “A crime is only a
      ‘crime of violence’ if ‘the least culpable conduct hypothetically
      necessary to sustain a conviction under the statute’ meets the
      definition.” Id. (citing Wilson, 880 F.3d at 84).

      The definition of Hobbs Act robbery, 18 U.S.C. §1951(b)(1), is:

             The term “robbery” means the unlawful taking or obtaining
      of personal property from the person or in the presence of
      another, against his will, by means of actual or threatened force,
      or violence, or fear of injury, immediate or future, to his person or
      property, or property in his custody or possession, or the person
      or property of a relative or member of his family or of anyone in
      his company at the time of the taking or obtaining.

      Based on the facts of this case, the petitioner’s conviction for Hobbs

Act robbery falls squarely under §924(c)(3)(A), since the record

demonstrates that he used, attempted to use, and threatened to use physical

force during the charged robberies. That is to say, the petitioner’s §924(c)

conviction was based on the completed robberies, the charge he pled guilty

to in Count 1.

      The information in the petitioner’s case charged that:

             On July 1, 2005, through December 9, 2005, in Dauphin
      and Cumberland Counties, Pennsylvania, within the Middle
      District of Pennsylvania, the defendant, PAUL BUTLER, did
      intentionally and knowingly brandish firearms during, in relation

                                      -7-
         to, and in furtherance of a crime of violence for which he may be
         prosecuted in a court of the United States; namely, the robberies
         of Cronies Restaurant on July 1, 2005, Croc-N-Berries
         Restaurant on July 16, 2005, Weis Market on July 23, 2005,
         Seirra Madre Restaurant on August 21, 2005, the Wine and Spirit
         Shop on December 5, 2005, and the Peppermill Restaurant on
         December 9, 2005, all robberies which obstructed, delayed and
         affected interstate commerce, in violation of Title 18, United
         States Code, Section 1951(a). All in violation of Title 18 United
         States Code, Section 924(c).”

(Doc. 22).

         The petitioner’s pre-sentence report reflects, among other things, that

on December 5, 2005, the petitioner and another individual robbed the Wine

and Spirits Shop at gunpoint. They wore masks and brandished firearms,

when they approached employees as they were closing the store. They tied

up one of the employees and held him in a car, while they forced the other

to turn over approximately $2,900 in cash. Just a few days later, the

petitioner committed another robbery at the Peppermill Restaurant at

gunpoint during which approximately $18,000 in cash was taken. (Doc. 70,

p. 2).

         During his guilty plea colloquy, the petitioner admitted that he

committed the foregoing robberies, and his admitted facts which form the

basis of his §924(c) conviction establish the predicate offense of Hobbs Act

robbery. The petitioner clearly admitted to all of the elements of a completed



                                       -8-
Hobbs Act robbery. During the colloquy, the government summarized the

evidence regarding the robberies, and stated, in relevant part, as follows:

           MR. CONSIGLIO: Thank you, Your Honor. If the
     Government were required to present proof of these charges, we
     would present the following: That on July 1st, 2005, the
     Defendant and Nicholas Aquino entered Chronies Restaurant in
     Wormleysburg, Pennsylvania, and robbed that restaurant at
     gunpoint after having taken control of the employees inside that
     restaurant.
           On July 16, 2005, the Defendant and Nicholas Aquino
     entered Croc-N-Berry's restaurant in Susquehanna Township,
     Pennsylvania, again after closing hours. This time, they robbed
     the employees at gunpoint of cash.
           On July 23rd, 2005, the Defendant and Nicholas Aquino
     entered Weis Market in Carlisle, Pennsylvania, while store hours
     were still open. However, as the store closed, Mr. Butler and Mr.
     Aquino robbed the employees at gunpoint.
           On August 21st, 2005, the Defendant and Mr. Aquino
     entered the Sierra Madre restaurant in Hampden Township,
     Cumberland County, Pennsylvania, after closing hours for that
     establishment. They attempted to rob that establishment at
     gunpoint although that robbery was not completed as alarms
     were signaled.
           On September 6, 2005, the Defendant, serving as a
     lookout, assisted Nicholas Aquino as he entered the Weis Market
     in Camp Hill, Pennsylvania. Nicholas Aquino, with a firearm
     brandished, robbed that establishment at gunpoint of cash.

           THE COURT: Who was robbed there?

           MR. CONSIGLIO: That was the store manager.

           THE COURT: Is this after hours?

          MR. CONSIGLIO: This was actually early morning hours,
     about 5 a.m.

           THE COURT: Okay.

                                    -9-
            MR. CONSIGLIO: On December 5th, 2005, the Defendant
      and another individual, Skylar Sundy, robbed Wine and Spirits
      store in Swatara Township in Dauphin County, Pennsylvania.
      Again. They robbed the store at gunpoint, taking U.S. currency
      from the establishment.
            And on December 9, 2005, the Defendant and Skylar
      Sundy robbed the Peppermill Restaurant in Cumberland County,
      Pennsylvania, again robbing the establishment with employees
      inside of U.S. currency.

            THE COURT: Was a gun used in that?

            MR. CONSIGLIO: Yes, Your Honor.

            THE COURT: Okay.

            MR. CONSIGLIO: And all of these establishments had
      materials that traveled in interstate commerce and this robbery
      affected their interstate commerce. In each of these incidents,
      the robberies, the firearms were brandished by the Defendant or
      his co-defendant.

(Doc. 77, pp. 9-10).

      After hearing the underlying facts during the petitioner’s plea colloquy,

the court and the defendant had the following exchange:

           THE COURT: Mr. Butler, you heard Mr. Consiglio's
      account of these seven robberies. Has he fairly stated what
      occurred?

            THE DEFENDANT: Yes, sir.

(Doc. 77, p. 11).

      Given the language of the information, the contents of the pre-

sentence report and the admissions of the petitioner on the record, the court

                                    - 10 -
finds that the completed Hobbs Act robbery properly underlies the

petitioner’s §924(c) conviction.

      Even assuming a completed Hobbs Act robbery, the petitioner’s

counsel argues that Hobbs Act robbery is not a crime of violence under the

elements clause because it does not categorically require the use of

intentional violent force against the person or property of another. With

respect to this argument, the Third Circuit recently issued a non-precedential

opinion addressing whether Hobbs Act robbery qualifies as a crime of

violence for purposes of §924(c). United States v. Monroe, 837 Fed.Appx.

898 (3d Cir. Jan. 6, 2021).

      In Monroe, id. at 899, the Third Circuit held that “[a]fter Davis, all cases

analyzed under the elements clause must apply the categorical approach.”

The court then considered the defendants’ (Copes and Monroe) argument

that “Hobbs Act robbery is . . . no longer a crime of violence under 18 U.S.C.

§924(c) because §924(c)(3)(B) is unconstitutionally vague”, and that “their

convictions under §924(c)(3) must be vacated because Hobbs Act robbery

does not satisfy the elements clause.” In particular, the defendants “argue

that Hobbs Act robbery does not qualify as a crime of violence because

Hobbs Act robbery can be committed without the ‘use, attempted use, or

threatened use of physical force.’” Id.


                                     - 11 -
      The Third Circuit in Monroe held that “Hobbs Act robbery is still a crime

of violence under the ‘elements prong’ of §924(c) because Hobbs Act

robbery satisfies §924(c)(3)(A) using the categorical approach.” Id. The

Court explained:

             Hobbs Act robbery is defined, in relevant part, as “the
      unlawful taking or obtaining of personal property from the person
      or in the presence of another, against his will, by means of actual
      or threatened force, or violence, or fear of injury, immediate or
      future, to his person or property.” Section 924(c)(3)(A) defines a
      “crime of violence” as a felony offense that “has as an element
      the use, attempted use, or threatened use of physical force
      against the person or property of another.”

      Additionally, ten other circuits have found that Hobbs Act robbery is

categorically a crime of violence. See Davenport v. United States, 2021 WL

149261, *7 (M.D. Pa. Jan. 15, 2021) (citing United States v. Garcia-Ortiz,

904 F.3d 102 (1st Cir. 2018); United States v. Hill, 890 F.3d 51 (2d Cir. 2018);

United States v. Mathis, 932 F.3d 242, 265-66 (4th Cir. 2019); United States

v. Buck, 847 F.3d 267, 274-75 (5th Cir. 2017); United States v. Gooch, 850

F.3d 285, 292 (6th Cir. 2017); United States v. Fox, 878 F.3d 574, 579 (7th

Cir. 2017); United States v. Jones, 919 F.3d 1064, 1072 (8th Cir. 2019);

United States v. Dominguez, 954 F.3d 1251, 1258-62 (9th Cir. 2020) (holding

that [under the categorical approach] both Hobbs Act robbery and attempted

Hobbs Act robbery are crimes of violence under §924(c) and, noting that “[a]ll

of our sister circuits have considered this question too, and have held that

                                     - 12 -
Hobbs Act robbery is a crime of violence under the elements clause.”) (string

citations omitted); United States v. Melgar-Cabrera, 892 F.3d 1053, (10th

Cir. 2018); In re St. Fleur, 824 F.3d 1337, 1341 (11th Cir. 2016); United

States v. St. Hubert, 909 F.3d 335, 351-53 (11th Cir. 2018)).

      The court finds the recent Monroe case, as well as the above cited

cases from the ten other circuits, to be persuasive and concurs with their

findings that Hobbs Act robbery is categorically a crime of violence under the

elements clause.

      Thus, the court finds no merit to petitioner’s claim in his §2255 motion

and will deny his request to vacate his conviction and sentence on Count 1

of the information. The court also finds that petitioner is not entitled to an

evidentiary hearing because the record conclusively establishes that he is

not entitled to the relief sought in his §2255 motion. See Monroe, 2021 WL

50161, *1-2. Therefore, the court, in its discretion, finds no reason to hold an

evidentiary hearing.

      Related to the court’s decision, a petitioner may not file an appeal from

a final order unless a district or circuit judge issues a certificate of

appealability (“COA”) pursuant to 28 U.S.C. §2253(c). A COA shall not issue

unless “the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. §2253(c)(2). The petitioner must show that


                                     - 13 -
“jurists of reason could disagree with the district court's resolution of his

constitutional claims or that jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003); see also Slack v. McDaniel, 529 U.S.

473, 484 (2000). Here, a COA will not issue regrading petitioner’s claim

under Davis because he has shown neither the denial of a constitutional right

nor that jurists of reason would disagree with this court’s resolution of this

claim. See Monroe, supra; Martinez, supra.

        As a final matter, the petitioner has pending before the court a motion

to expedite a decision on his §2255 motion. (Doc. 68). In light of this decision,

petitioner’s motion will be dismissed as moot.

        Based on the foregoing, the court will DENY petitioner’s §2255 motion

(Doc. 61) on its merits regarding his claim to invalidate his conviction on

under Davis. Moreover, petitioner’s motion to expedite (Doc. 68) will be

DISMISSED AS MOOT. An appropriate order shall issue.




                                     s/ Malachy E. Mannion
                                     MALACHY E. MANNION
                                     United States District Judge
DATE: May 18, 2021
06-220-01



                                     - 14 -
